Citation Nr: 9906838	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  97-30 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUES

Entitlement to service connection for heart disease, diabetes 
mellitus, and retinal detachment of the right eye.

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION


The veteran had active service from February 1969 to February 
1971.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 1997 RO rating decision that denied service 
connection for heart disease, diabetes mellitus, retinal 
detachment of the right eye, and PTSD.

A March 1998 RO rating decision denied service connection for 
tuberculosis.  In 1998, the veteran submitted a notice of 
disagreement with this determination.  The issue of service 
connection for tuberculosis has not been made the subject of 
a statement of the case and it will not be addressed by the 
Board.  This matter is referred to the RO for appropriate 
action.



FINDINGS OF FACT

1.  The veteran has not submitted competent (medical) 
evidence linking his heart disease, diabetes mellitus, and 
retinal detachment of the right eye, found many years after 
service, to an incident of service, including exposure to 
agent orange.

2.  A clear diagnosis of PTSD is not found.


CONCLUSIONS OF LAW

1.  The claims for service connection for heart disease, 
diabetes mellitus, and retinal detachment of the right eye 
are not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Service Connection for Heart Disease, Diabetes Mellitus, 
and Retinal Detachment of the Right Eye


In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


Where heart disease or diabetes mellitus becomes manifest to 
a degree of 10 percent within one year from date of 
termination of active service, it shall be presumed to have 
been incurred in active service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 
(1998).


Service connection may be granted for a disease based on 
exposure to agent orange when there is medical evidence 
linking it to such incident.  Combee v. Brown, F. 3d 1039 
(Fed. Cir. 1994).  If a veteran was exposed to an herbicide 
agent during active military, naval or air service, the 
following diseases shall be service-connected if the 
requirements of 38 U.S.C.A. § 1116 (West 1991 & Supp. 1998) 
and 38 C.F.R. § 3.307(a)(6) (1998) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption of 38 C.F.R. § 3.307(d) 
(1998) are also satisfied: Chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; Non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; multiple myeloma; 
respiratory cancers (cancers of the lung, bronchus, larynx or 
trachea); and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) 
(1998).  The diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne, PCT, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within one year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval or air service.  38 U.S.C.A. §§ 1113, 
1116 (West 1991 & Supp. 1998); 38 C.F.R. § 3.307(a)(6)(ii).  


The threshold question to be answered in this case is whether 
the veteran has presented evidence of well-grounded claims; 
that is, evidence which shows that his claims are plausible, 
meritorious on their own, or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If he has not presented such claims, 
his appeal must, as a matter of law, be denied, and there is 
no duty on the VA to assist him further in the development of 
the claims.  Murphy at 81.  The United States Court of 
Veterans Appeals (Court) has also stated that a claim must be 
accompanied by supporting evidence; an allegation is not 
enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In a 
claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
current disability to a period of military service, or as 
secondary to a disability which has already been service-
connected.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310 
(1998); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
"In order for a claim to be well-grounded, there must be 
competent evidence of current disability (a medical 
diagnosis) ...; of incurrence or aggravation of a disease or 
injury in service (lay or medical testimony), ...; and of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence)." Caluza v. Brown, 7 Vet. App. 
498 (1995).


Service documents show that the veteran had active service 
from February 1969 to February 1971.  These documents show 
that he had service in Vietnam from July 1969 to July 1970.  


Service medical records show that the veteran was found to 
have orthophoria by cover test of the eyes at 20 feet at the 
time of his medical examination for separation from service 
in January 1971.  At the time of this examination a 
urinalysis was negative for sugar and his blood pressure was 
134/80.  The service medical records are negative for heart 
disease, diabetes mellitus, and retinal detachment of the 
right eye.


The post-service medical records do not demonstrate the 
presence of heart disease until the 1990's.  A summary of the 
veteran's VA hospitalization in January 1995 notes that he 
had no previous cardiac history.  He underwent cardiac 
catheterization during this hospitalization and the discharge 
diagnoses included acute anterolateral myocardial infarction, 
coronary artery disease, and congestive heart failure.  


The post-service medical records do not demonstrate the 
presence of diabetes mellitus until the mid to late 1970's.  
A service department report of the veteran's medical 
examination in November 1979 while a member of the United 
States Army Reserve notes a history of insulin dependent 
diabetes mellitus since 1975.

The post-service medical records do not demonstrate the 
presence of retinal problems with the right eye until the 
1990's.  VA medical records show the presence of panretinal 
photocoagulation of the right eye in 1992 and that the 
veteran underwent surgery for retinal detachment of the right 
eye in 1996.

The post-service medical records do not link the veteran's 
heart problems, diabetes mellitus, and retinal detachment of 
the right eye, found many years after service, to incidents 
of service, including exposure to agent orange.  A review of 
the evidence does not show that service connection has been 
granted for any of the veteran's disabilities.  A claim for 
service connection of a disability is not well grounded where 
there is no medical evidence linking it to an incident of 
service or to a service-connected disability.  Caluza, 7 Vet. 
App. 498.

While service documents show that the veteran had Vietnam 
Service, and with such service he is presumed to have been 
exposed to agent orange under the provisions of M21-1, Part 
VI, par. 7.20, the medical records do not demonstrate a 
disease specific to exposure to agent orange listed in 
38 C.F.R. § 3.309(e).

The veteran's assertions and testimony before the undersigned 
at a hearing in August 1998 are to the effect that his 
current heart problems, diabetes mellitus, and retinal 
detachment of the right eye are due to exposure to agent 
orange in Vietnam, but this lay evidence is not sufficient to 
support the claims for service connection of disabilities 
based on medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In this case, there is no competent (medical) evidence 
linking the veteran's heart disease, diabetes mellitus, and 
retinal detachment of the right eye, found many years after 
service, to an incident of service, including exposure to 
agent orange, and the claims for service connection for these 
disorders is not plausible.  Hence, the claims are denied as 
not well grounded.

The Board notes that the RO denied the claims for service 
connection for heart disease, diabetes mellitus, and retinal 
detachment of the right eye on the merits and finds no 
prejudice to the veteran in appellate denial of the claims as 
not well grounded.  Edenfield v. Brown, 8 Vet. App. 384 
(1995).


II.  Service Connection for PTSD

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge or similar combat citation will be 
accepted, in the absence to the contrary, as conclusive 
evidence of the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (1998).

Service personnel records show that the veteran had active 
service from February 1969 to February 1971, and that he 
served in Vietnam from July 1969 to July 1970.  These records 
show that he was awarded the National Defense Service Medal, 
the Vietnam Service Medal, the Republic of Vietnam 
Commendation Medal with device, 2 Overseas Bars, and the 
Marksman Badge.  None of these awards denote the veteran's 
individual participation in combat.

Service and post-service medal records do not demonstrate the 
presence of possible PTSD until the 1990's.  A summary of the 
veteran's VA hospitalization in January 1995 shows that he 
underwent a psychiatric consultation during this 
hospitalization and that the assessments included PTSD 
related to Vietnam combat.  A summary of his hospitalization 
in February 1995 at a VA medical facility notes that he 
underwent occupational therapy and a psychiatric examination.  
The Axis I diagnoses were major depression and rule out PTSD.

VA medical records show that the veteran underwent 
psychological testing in February 1995.  It was noted that he 
had been recently hospitalized for treatment of symptoms of 
depression and PTSD, and that he had undergone open-heart 
surgery.  He produced an invalid profile, characterized by 
highly inconsistent responding, that was impossible to 
interpret.  In addition, it was noted that he had been placed 
on voice rest and that a detailed interview could not be 
conducted.  No diagnostic impressions were made.  He 
underwent further psychological testing at a VA medical 
facility in March 1995.  It was noted that his clinical 
picture lacked specific identified traumatic stressors to 
suggest that he suffered from PTSD, although he might have 
experienced mild features of this disorder on occasion.  In 
April 1995, he underwent full VA psychological evaluation in 
order to determine the nature and extent of his psychiatric 
disorder, including whether or not he had PTSD.  The Axis I 
diagnoses were rule out psychotic disorder and rule out 
depressive disorder.  PTSD was not found.

A required element for establishing eligibility for service 
connection for PTSD includes a clear diagnosis of PTSD 
supported by symptoms and a sufficient inservice stressor.  
While the veteran testified at a hearing in 1998 to the 
effect that he had PTSD due to experiences in Vietnam and 
that medical personnel told him he had this disorder, the 
medical evidence in this case only indicates possible PTSD 
with occasional symptomatology of this disorder.  In 1995, he 
underwent full VA psychological evaluation to determine 
whether he had PTSD and this disorder was not found.  After 
consideration of all the evidence, the Board finds that the 
evidence does not show that the veteran has a clear diagnosis 
of PTSD.

Under the circumstances, there is no need to determine 
whether there is credible supporting evidence that the 
claimed inservice stressors actually occurred or to determine 
whether the other elements, outlined in Cohen v. Brown, 10 
Vet. App. 128 (1997), required to establish service 
connection for PTSD are met.  The evidence does not show that 
the veteran has a clear diagnosis of PTSD, and the Board 
finds that the preponderance of the evidence is against the 
claim for service connection for this disorder.  Hence, the 
claim is denied.  Since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

The claims for service connection for heart disease, diabetes 
mellitus, and retinal detachment of the right eye are denied 
as not well grounded.

Service connection for PTSD is denied.




		
	J. E. DAY
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

